DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered. Claims 63-76 are pending and being examined. Claim 63 is amended. Claims 1-62 are canceled. Claims 64-76 are new.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-Claim 75 depends on itself.  There is insufficient antecedent basis for the limitations in the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 67 and 68 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 67 and 68 depend from claim 66. Claim 66 is limited to providing a p95-HER2 monoclonal antibody that binds to p95-HER2 protein having a first amino acid corresponding to methionine 611 of HER2, wherein the antibody does not bind to full length HER2. Claims 67 and 68 recite that the p95-HER2 monoclonal antibody is produced from hybridomas p95.D9.1 or p95.D8.2. According to US Patent 8,470,542 description of the antibodies in Figure 3, both antibodies D9 and D8 bind to p95-HER2 and to full length HER2:
“Antibodies that bound strongly to p95 and weakly to HER2 included clones D4, D8, D9 and D12. Antibodies that bound strongly to p95 but not to HER2 included clones D3, D7, D10 and D11.”
.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 66 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to the method of claim 63, wherein the subject has been determined to have a p95-HER2 protein amount above the predetermined cutoff by:
providing a p95-HER2 monoclonal antibody that specifically binds to p95-HER2 protein having a first amino acid corresponding to methionine 611 of HER2 protein, wherein the p95-HER2 monoclonal antibody does not bind to full length HER2;
(b)    providing a binding compound that binds to the p95-HER2 monoclonal antibody, wherein the binding compound comprises a molecular tag covalently attached thereto via a cleavable linkage;
(c)    quantifying the amount of p95-HER2 in a sample from the subject by the steps of (i) incubating the sample with the p95-HER2 monoclonal antibody and the binding compound, (ii) treating the sample with a cleaving agent to release the molecular tag from the binding compound, and (iii) measuring the amount of released molecular tag as indicative of p95-HER2 levels in the sample to determine the amount of p95-HER2 protein in the sample; and
(d)    comparing the amount of p95-HER2 in the sample determined in step (c) with the predetermined cutoff.
Thus, the claims identify the p95 monoclonal antibody by function only, where the function is to bind p95 having a first amino acid corresponding to methionine 611 of HER2, but not bind to full length HER2. No antibody structure is recited.
A search of prior art reveals only antibodies that bind to the intracellular domain (ICD) of full length HER2, used to detect p95 that shares the same ICD sequence (see antibody CB11,  Scaltriti et al (J National Cancer Institute, 2007, 99:628-638).  Thus, 
The instant specification discloses:
[0085] In some embodiments, the amounts of p95 in a sample are determined using a first binding compound specific for p95 but not full length HER2 and second binding compound specific for the first binding compound, wherein the second binding compound comprises one or more molecular probes attached thereto. In certain embodiments, the molecular probes are attached via a cleavable linkage. In some embodiments, the cleavable linkage is cleaved by a reducing agent. For example, in some embodiments, the reducing agent comprises dithiothreitol (DTT). See e.g., FIG. 1B. Examples of detection of p95 is provided in commonly owned U.S. Patent Application Publication Nos. 2010/0143927 and 2010/0210034.
Application Publication No. 2010/0143927 discloses p95 antibodies produced by hybridoma cell lines deposited with the ATCC having accession number PTA-9738 (p95.D3.4), PTA-9739 (p95.D8.2) and PTA-9740 (p95.D9.1). Application 2010/0143927 discloses: [0069] p95 may also result from an alternative translational start downstream from the canonical first methionine including but not limited to M611 and M687. 
[0101] Cell lysates were prepared and tested in Western blots against Ab8 or CB11, anti-Her2 antibodies that bind an intracellular epitope of Her2 and are thus capable of detecting both full length Her2 and p95. 

[0176] Even though full-length HER2 contains the same peptide sequence as p95, the epitopes of at least D8.1 and D9.1 are likely hidden in full-length HER2 in the FFPE format. 
Thus, the instant specification incorporates by reference Applications describing hybridomas secreting monoclonal antibodies that bind p95 MET611 HER2 and not to full length HER2, including A3, D3, D5, D6, D7, D10 and D11, that are required to practice the claimed method, wherein US patent 8,470,542 issued from 2010/0143927 claims methods of using antibodies secreted from hybridoma cell lines having ATCC accession number PTA-9738 (p95.D3.4), PTA-9739 (p95.D8.2), and PTA-9740 (p95.D9.1). It appears only hybridomas producing antibodies D3, D8 and D9 were deposited and publicly available. Of the publicly available and accessible hybridomas, only antibody D3 is disclosed as having the required claim function of binding p95 HER2 and not to full length HER2. Thus, a single exemplary monoclonal antibody is provided to represent a broad genus of monoclonal antibodies that perform the claimed function of binding p95 and not to full length HER2 required to practice the claimed method.
The specification fails to disclose any structural sequence (i.e., six CDRs or variable light and heavy chain domains) required of any monoclonal antibody to possess the function of binding p95 having a first amino acid corresponding to 
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that function to bind p95 having a first amino acid corresponding to methionine 611 of HER2, but not bind to full length HER2, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind p95 having a first amino acid corresponding to methionine 611 of HER2, but not bind to full length HER2 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written 
In this case, the only factor present in the claims is a recitation of the antibody function: bind p95 having a first amino acid corresponding to methionine 611 of HER2, but not bind to full length HER2. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses a single exemplary deposited hybridoma producing an antibody that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics. The instant specification fails to describe a representative number of antibody sequences for the genus of antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus required to perform the claimed method.
Given the lack of representative examples to support the full scope of the claimed antibodies used in the claimed method, and lack of reasonable structure-
Examiner Suggestion: Amend claim 66 to require providing and utilizing antibodies secreted from hybridoma cell lines having ATCC accession number PTA-9738 (p95.D3.4).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 63-65, 69-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0204966, Spector et al; in view of Saez et al (Clinical Cancer Research, 2006, 12:424-431), and Scaltriti et al (J National Cancer Institute, 2007, 99:628-638).

(i) identifying and selecting a subject having elevated levels of p95 protein expression that are above a predetermined cutoff, wherein the cutoff can be determined by the median level seen in a subject population with the same disease;
(ii) administering to the subject a combination therapy of trastuzumab (HER2 inhibitor) and GW572016 (lapatinib, a small molecule inhibitor of p95) ([28-30]; [33-35]; [39]; [54]; [59]; [65-67]; [71]; Example 6; all claims), wherein the subject has been determined to have HER2+ cancer by overexpression of HER2 assessed by gene amplification, protein expression and mRNA expression ([48]), and wherein the breast cancer is primary ([46]; Example 6). Spector et al further teach it has been established and known that elevated levels of p95 are associated with increased metastasis and worse prognosis, and that p95 is resistant to trastuzumab therapy, thus subjects having elevated levels of p95 are at risk of metastasis, trastuzumab resistance, and need additional therapy with a p95 inhibitor such as GW572016 (lapatinib) (abstract; [6]; [28]; [30]; [33-35]; [39]; [65]; Example 4, Example 6; all claims).
Spector et al do not teach the treated subjects having elevated p95 levels above a cutoff defined by:
(i)    a level of p95-HER2 expression at least two-fold greater than control cancer cells lines having basal levels of p95-HER2 expression, wherein the cell line is MCF-7;
th-50th percentile of p95-HER2 expression in a reference cohort of subjects having the HER2 positive cancer, or
(iii) a level corresponding to at least a top 30th or 40th percentile of p95-HER2 expression in a reference cohort of subjects having the HER2 positive cancer.
Saez et al also recognize that patients having elevated p95 expression are resistant to trastuzumab therapy but responsive to GW572016 treatment. Saez et al demonstrate producing Kaplan-Meier plots for separating HER2+ cancer patient populations into high and low p95-expressing groups as a factor of cancer recurrence or death over time (p. 427, col. 1; p. 428, col. 1; Table 2; Figure 2). Saez et al established that patients having high p95 levels had significantly worse prognosis and higher risk of recurrence than low p95 patients, wherein p95 was an independent prognostic factor (Figure 2; abstract; p. 428, col. 2; p. 429, col. 1). Saez et al recognized that p95 expression is significantly enhanced in patients having metastasis and worse outcome (abstract; p. 425, col. 1; p. 430, col. 2), and teach identifying these patients as responsive to p95 inhibition therapy and suggest administering p95 inhibitor GW572016 (lapatinib) to improve the efficacy of trastuzumab treatment (p. 429, col. 2; p. 430, col. 1-2).
Scaltriti also recognize that HER2-overexpressing breast cancer that expresses p95 is resistant to trastuzumab therapy and requires additional anti-HER2 targeting strategies such as lapatinib (abstract). Scaltriti establish that MCF-7 breast cancer cells have low or no p95 expression, but when transfected to express HER2 or p95, they in vivo expressing p95HER2 are resistant to trastuzumab but responsive to lapatinib, wherein tumor growth was significantly inhibited by lapatinib (Figure 5; p. 634, col. 2 to p. 635, col. 1). Xenografts expressing full length HER2 were responsive to treatment with either of trastuzumab or lapatinib (Figure 5; p. 635, col. 1). Scaltriti detected expression of p95 by immunofluorescence in HER2-overexpressing breast cancer samples from patients treated with trastuzumab and determined that p95 expression was strongly associated with trastuzumab resistance (p. 636, col. 1-2; Table 1; Figure 7). Scaltriti teach that p95 can arise from an alternative HER2 translation site at methionine residue 611 (p. 629, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select a HER2+ breast cancer subject determined to have a p95 level of expression above a level of p95 found in the top 30th or 40th percentile of p95 expression in a reference population HER2+ breast cancer patients for administration of combination trastuzumab and lapatinib therapy. One would have been motivated to because: (1) both Spector et al and Saez et al teach and suggest identifying patients having elevated levels of p95 as having worse prognosis, greater risk of metastasis, and needing combined treatment with trastuzumab and GW572016; (2) both references teach statistically separating populations above and below a cutoff to identify those having elevated levels of p95; and (3) Scaltriti et al teach and suggest th or 40th percentile of p95 expression in a reference population HER2+ breast cancer patients in the method of Spector et al given: (1) both Spector et al and Saez et al teach the known correlation of elevated p95 levels in HER2+ cancer patients with increased metastasis, worse outcome, trastuzumab resistance, and need for additional p95 inhibitor therapy (GW572016), (2) Spector et al demonstrate known methods for separating high and low p95 expressing patient populations as correlated to disease variables over time; and (3) Scaltriti establish that HER2+ p95-expressing breast cancers are resistant to trastuzumab therapy as the only HER2 inhibitor, while p95-expression results in breast cancer sensitive and responsive to lapatinib therapy. Given the cited art has established that HER2+ breast cancer expressing p95 is resistant to trastuzumab therapy as the only HER2 acting agent, and given the cited art established responsiveness of HER2+ p95+ breast cancer cells to lapatinib treatment and suggested adding lapitinib therapy to trastuzumab treatment for such cancer, the cited art provides both motivation and reasonable expectation of success to select and treat HER2+ patients having p95 expression or increasing expression levels of p95 relative to a population of HER2+ breast cancer patients, including expression levels greater than that found in a top 40th or higher percentile of the same cancer patient population. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select a HER2+ breast cancer subject determined to 


6.	All other rejections recited in the Office Action mailed February 12, 2021 are hereby withdrawn in view of amendments, arguments, and the terminal disclaimers.


7.	Conclusion: No claim is allowed. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642